OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                                AUSTIN
OROVER   SELLCRS
ATT0I)Wr-f
       OENC”lL
    %     uuer      te 76ur tlrmt
pebJ8ll~ rrtiwi      t&a #a t7emlFrdaerm
                                    8t1 N’r onrt
                                               lr et
                                                  a lvp
                                                     e-
ehmrbbtgcf~ tAI@erUmhete          8tatebr beemel8g81
8Utbd$f    tb 8ttb* 8 o&mtablr     8 @t#pll8t@4 B8DN6
for upenna       tWbrre4   lo the eadmet et Lla sttjw.